Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is drawn to a nanoparticle or a plurality of nanoparticles comprising a polyelectrolyte complex (PEC) prepared by a flash nanocomplexation (FNC) method, wherein the nanoparticle or plurality of nanoparticles comprises one or more water-soluble polycationic polymers and one or more water-soluble polyanionic polymers and has a uniform size and shape and a low polydispersity index (PDI), wherein the plurality of PEC nanoparticles has a polydispersity index (PDI) selected from the group consisting of: between about 0.05 to about 0.2; between about 0.05 to 0.1; and about 0.05 and an average size between about 20 nm to about 500 nm.
The prior art of record (MIT) discloses a plurality of nanoparticles comprising a polyelectrolyte complex (PEC), which plurality of nanoparticles  comprises one or more water-soluble polycationic polymers and one or more water-soluble polyanionic polymers and has a uniform size and shape, and what appears to have a polydispersity index (PDI)corresponding to the claimed.
However, the nanoparticles of MIT that comprise one or more water-soluble polycationic polymers and one or more water-soluble polyanionic polymers do not exhibit the claimed particle size.  Based on the Declaration filed by the applicants, the process of MIT is not disclosed in sufficient details to obtain particles comprising water-soluble polycationic polymers and water-soluble polyanionic polymers of any other size than disclosed in MIT figure 13A. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
ISZ
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765